Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
US 2016/0152905 to Kelfens is considered to be the closest prior art.  Kelfens teaches a system to generate chemical grade syngas from a steam biomass reforming in a multiple stage bio reforming reactor for use with either a high temperature or low temperature Fischer-Tropsch synthesis process to produce fuel from biomass is discussed. The first stage has a reactor to cause a chemical devolatilization of a biomass feedstock from the biomass feedstock supply lines into its constituent gases of CO, H2, CO2, CH4, tars, chars, and other components into a raw syngas mixture. However, Kelfens fails to teach producing a first stream of synthesized hydrocarbon gas including hydrogen and carbon monoxide; providing to a waste reforming conversion system a supply of organic waste; mixing the organic waste with a first portion of the hydrogen and carbon monoxide from the first stream; wherein the hydrocarbon synthesis reactor is in fluid communication with the waste reforming system; reforming the mixture of the first stream and the waste with steam and carbon dioxide and producing a second stream of synthesized hydrocarbon gas; and using a second portion from the second stream for said producing a first stream. Nor would it have been obvious to modify the system of Kelfens to arrive at the presently claimed invention.  There is no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622